DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-4, 6-11, 14-17, 19-22, 25 and 31 are pending in the application.  Claims 5, 12, 13, 18, 23, 24 and 26-30 are cancelled.  Claim 31 is newly-added.
Priority
	This application is a U.S. National Stage entry of PCT/EP2019/058389, filed April 3, 2019, and claims the benefit of and priority to European Patent Application Nos. 18166552.2, filed April 10, 2018 and 18212916.3, filed December 17, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed methods of preparing Compound (I), associated chemical intermediates, crystalline form of Compound (I), pharmaceutical compositions comprising the crystalline form, and methods of treatment of hyperproliferative disease comprising administering a composition comprising the claimed crystalline form are novel and unobvious over the prior art.  Reis (Archives of Biochemistry and Biophysics 2017 632:175-191) reviews dihydroorotate dehydrogenases, including discussion (see p. 187 col. 1 par. 2) of selective inhibitors available at the time the current application was effectively filed.  None of the inhibitors discussed in this prior art teach, suggest, or provide motivation for the currently claimed compound or its method of preparation, or a crystalline form of the compound, or use of the compound in treating hyperproliferative disease.  An ordinary artisan at the time the application was effectively filed would not have found the currently-claimed inventive matter obvious in view of the cited prior art or its combination with any other prior art of record.

Conclusion
Claims 1-4, 6-11, 14-17, 19-22, 25 and 31, reordered and renumbered 1-20 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625